MEMORANDUM ***
Nabeel Yousef Afram, a native and citizen of Jordan, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Faruk v. Ashcroft, 378 F.3d 940, 943 (9th Cir. 2004), and we deny the petition.
Substantial evidence supports the BIA’s denial of Afram’s asylum claim because Afram failed to show changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a); see also Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007).
Substantial evidence also supports the BIA’s denial of withholding of removal because Afram failed to establish that it is more likely than not that he will be persecuted if returned to Jordan. See Faruk, 378 F.3d at 944.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.